     Case 2:20-cv-03545-RGK-MAA Document 27 Filed 06/26/20 Page 1 of 1 Page ID #:104



 1                                                                         JS-6

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                     CENTRAL DISTRICT OF CALIFORNIA

10
        RIGO AMAVIZCA,                                  )    CASE NO. 2:20-cv-03545-RGK-MAA
11                                                      )
                                Plaintiff(s),           )
12                                                      )
            vs.                                         )
13                                                      )    ORDER REMOVING MATTER FROM
        GNC HOLDINGS, INC.,                             )    COURT’S ACTIVE CASELOAD
14                                                      )
                        Defendant(s).                   )
15      _______________________________                 )
16

17

18               In light of the Notice of Filing Bankruptcy [26], filed on June 25, 2020, regarding the Chapter

19     11 Bankruptcy filed by plaintiff, the Court hereby ORDERS this matter removed from the Court’s

20     active caseload, pending the outcome of said proceedings and/or further order of this Court.

21     Counsel are to properly motion this Court should they desire this matter placed back on active

22     status.

23

24               IT IS SO ORDERED.

25
       DATED: June 26, 2020                          ________________________________
26                                                   R. GARY KLAUSNER
                                                     UNITED STATES DISTRICT JUDGE
27

28
